Citation Nr: 0428323	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.

(The issues of whether new and material has been submitted to 
reopen a claim of service connection for a functional heart 
murmur and entitlement to service connection for gastritis 
are the subjects of a separate Board action.)


REPRESENTATION

Appellant represented by:	William Owen Mayfield, 
Attorney at Law.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from February 12, 
1963, to February 4, 1965, and from February 10, 1965, to 
January 21,1968.  This matter comes before the Board of 
Veterans' Appeals (Board) from a December 2000 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC), located in Philadelphia, 
Pennsylvania.  

In October 2002, the Board denied the claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Court issued an order granting 
a motion to vacate the Board decision and to remand the 
matter to the Board.


REMAND

An underwriting numerical rating dated in December 2000 
reflects that the ROIC assigned debits based on his heart 
murmur, anxiety disorder and irritable bowel syndrome in 
determining that the veteran was not in good health for 
purposes of RH.  Pursuant to Board remands, including one in 
May 2001, the issues of whether new and material evidence has 
been submitted to reopen claims of service connection for a 
psychiatric disorder and a functional heart murmur and 
entitlement to service connection for irritable bowel 
syndrome remain pending at the agency of original 
jurisdiction (AOJ).  Therefore, the claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922 must be deferred 
because it is inextricably intertwined with the above-
mentioned issues.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, this case is remanded for the following:

1.  The veteran's claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922 
must be held in abeyance by the ROIC 
until the AOJ has completed all 
development and adjudicative actions on 
the issues of new and material evidence 
has been submitted to reopen claims of 
service connection for a functional heart 
murmur and a psychiatric disorder and 
entitlement to service connection for 
irritable bowel syndrome, hiatal hernia 
with reflux disease, and gastritis 
pursuant to Board remands.  

2.  Thereafter, the ROIC should obtain 
the veteran's claims file and 
readjudicate the claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922.  
The veteran should be informed of any 
changes in the underwriting numerical 
rating for nonservice-connected 
conditions.  

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


